Case: 14-10852   Date Filed: 01/14/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10852
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:13-cv-00017-GRJ


LINDSEY J. WATSON,

                                              Plaintiff - Appellant,

versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,



                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (January 14, 2015)

Before JORDAN, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-10852    Date Filed: 01/14/2015   Page: 2 of 6


      Lindsey Watson, appearing pro se, appeals the magistrate judge’s order

affirming the Social Security Commissioner’s denial of his application for

disability insurance benefits and supplemental security income under 42 U.S.C. §§

405(g) & 1381. Mr. Watson seemingly argues on appeal that the Administrative

Law Judge’s decision was not supported by substantial evidence. After reviewing

the record and the parties’ briefs, we affirm the Social Security Commissioner’s

determination and the magistrate judge’s order.

                                        I

      Mr. Watson submitted an application for disability insurance benefits and

supplemental security income on June 8, 2010, for a physical disability that began

on April 1, 2009. The medical records discussed by Mr. Watson and reviewed by

the Commission exclusively referenced Mr. Watson’s physical impairments. The

Commissioner denied Mr. Watson’s application and also denied a motion for

reconsideration. The ALJ held a hearing on June 10, 2011, where Mr. Watson was

represented by counsel.

      At the hearing, the ALJ confirmed that the record was complete and asked

Mr. Watson whether there was anything else he would like to add for the

Commission to consider. Mr. Watson’s counsel responded that there was not. The

ALJ reviewed Mr. Watson’s various medical records and heard testimony from

Mr. Watson and a vocational expert. Ultimately, the ALJ concluded that although


                                        2
              Case: 14-10852    Date Filed: 01/14/2015   Page: 3 of 6


Mr. Watson suffered from severe impairments of chronic obstructive pulmonary

disease and reduced left upper extremity strength, he had the residual capacity to

perform less strenuous sedentary work. The ALJ thus denied Mr. Watson’s claim

for benefits in a decision dated September 17, 2011. Mr. Watson filed an appeal

with the Appeals Council and included academic records and his score results from

the Metropolitan Achievement Test he took when he was in the ninth grade, over

twenty-five years ago. The Appeals Council denied Mr. Watson’s request for

review, which rendered the ALJ’s decision the Commissioner’s final decision.

      Mr. Watson filed suit in federal district court seeking judicial review of the

denial. He argued that the ALJ’s failure to order an IQ test when presented with his

less than stellar grades and MAT score (which indicated he was reading at the fifth

grade level in the ninth grade) violated the ALJ’s duty to fully and fairly develop

the record.

      The parties agreed to have a magistrate judge conduct the proceedings, and

in January of 2014, the magistrate judge affirmed the Commissioner’s denial of

Mr. Watson’s application. The magistrate judge concluded that he ALJ did not err

by not ordering an IQ test, because Mr. Watson claimed his disability stemmed

from physical ailments and presented no evidence that he suffered from any

cognitive impairment. The magistrate judge further found that even had the ALJ

ordered an IQ test, its results would have been insufficient to establish that Mr.


                                         3
              Case: 14-10852     Date Filed: 01/14/2015   Page: 4 of 6


Watson met the criteria to be disabled under the Social Security Act. As such, the

magistrate judge affirmed the Commissioner’s denial of Mr. Watson’s application.

      Mr. Watson now appeals. In his brief, however, Mr. Watson does not refer

to any factual evidence in the record. Rather, he argues in a conclusory fashion that

he is entitled to the benefits he initially requested because “it [is] impossible [for

him] to [obtain] gain[ful] employment,” and the ALJ’s decision was not supported

by substantial evidence.

                                         II

      We review legal conclusions of the ALJ de novo and his factual findings for

substantial evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th

Cir. 2007). Substantial evidence is defined as relevant evidence that a reasonable

person would accept as adequate to support the ALJ’s conclusion. See Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (substantial

evidence means “more than a scintilla” but less than a preponderance of evidence).

We review de novo the magistrate judge’s determination that there was sufficient

substantial evidence. Wilson v. Barhnart, 284 F.3d 1219, 1221 (11th Cir. 2002).

      Mr. Watson makes no reference in his brief to the ALJ’s alleged failure to

fully and fairly develop the record by not ordering an IQ test. We must, therefore,




                                          4
                Case: 14-10852        Date Filed: 01/14/2015       Page: 5 of 6


consider this issue abandoned. See Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008).1

       The only issue on appeal, then, is whether there was substantial evidence in

the record to support the ALJ’s denial of Mr. Watson’s claim for disability

benefits. Mr. Watson, however, does not explain why the ALJ’s decision was not

based on substantial evidence or point to any particular erroneous finding.

Although Mr. Watson has physical limitations, the medical evidence, the fact that

Mr. Watson drove daily and had previously been employed as a cook, and the

vocational expert’s testimony support the ALJ’s finding that Mr. Watson is capable

of performing a range of sedentary jobs, and was thus not entitled to disability

insurance benefits and supplemental security income. Based on our review of the

record, we find the ALJ’s decision is supported by substantial evidence and affirm.

                                               III

       1
          We construe pro se litigants’ appellate briefs liberally, but we deem “issues not briefed
on appeal by a pro se litigant . . . abandoned.” Timson, 518 F.3d at 874. Even if we entertained
this issue on appeal, we would be compelled to affirm the magistrate judge’s order. An ALJ is
required to order additional medical tests only when a claimant’s medical sources do not provide
sufficient evidence regarding his impairments to determine whether the claimant is disabled. See
20 C.F.R. § 416.912(a) (“[a claimant] must furnish medical and other evidence that [the
Commission] can use to reach conclusions about [the claimant’s] medical impairment(s). We
will consider only impairment(s) [a claimant] say[s] [they] have or about which we receive
evidence.”). See also Ingram, 496 F.3d at 1269. Mr. Watson filed for disability benefits based on
his physical impairments. We cannot find that the ALJ erred in failing to order an IQ test based
on the fact that Mr. Watson never finished high school. While Mr. Watson presented additional
evidence to the Appeals Council of his lackluster grades in high school and below average score
on an aptitude test that was over 25 years old, this evidence was never before the ALJ. We have
held that when the Appeals Council “has denied review, we will look only to the evidence
actually presented to the ALJ in determining whether the ALJ’s decision is supported by
substantial evidence.” Falge v. Apfel, 150 F.3d 1320, 1322-23 (11th Cir. 1998).
                                                5
       Case: 14-10852    Date Filed: 01/14/2015   Page: 6 of 6


The magistrate judge’s judgment in favor of the Commissioner is affirmed.


      AFFIRMED.




                                 6